Citation Nr: 1450393	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

An informal conference between the Veteran and a Decision Review Officer (DRO) was held at the RO in November 2012.  A summary of that discussion is associated with the claims file.

In May 2013, the RO granted service connection for interstitial cystitis.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.

In the Veteran's substantive appeal (VA Form 9) dated June 2012, he asserted entitlement to service connection for scars.  The issue of scars has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that entitlement to service connection claim for a back disability must be again remanded for further development.

In the January 2014 Remand, the Board noted the Veteran's diagnosis of scoliosis of the thoracolumbar spine in 1999.  See private treatment records dated September 1999.  Moreover, the private treatment provider referred to the Veteran's scoliosis as a deformity; however, the private treatment provider did not specify whether the scoliosis was a pre-existing congenital defect or disease.  

Pursuant to the January 2014 Remand, the Veteran was afforded a VA examination in April 2014, at which time, he was diagnosed with scoliosis.  The VA examiner characterized the Veteran's scoliosis as a congenital condition.  The examiner failed to indicate whether the scoliosis was congenital defect or disease.  Moreover, the examiner did not address whether the Veteran's currently diagnosed degenerative arthritis of the lumbar spine had its onset in service or is otherwise related to the Veteran's military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim of entitlement to service connection for a back disability must be remanded so that this may be accomplished.

Additionally, on remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate releases where necessary, procure records of any treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment or evaluation that the Veteran may have received through any VA healthcare system or facility since April 2014.  All such available documents should be associated with the claims file.

2.  Thereafter, VBA should arrange an appropriately qualified physician to review the Veteran's claims file and to determine the current nature and etiology of the Veteran's back disability.  

The physician is asked to opine on the following: 

a.)  Whether the diagnosed scoliosis is a congenital/ developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

 b.)  If the scoliosis is a congenital/ developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

 c.)  If it is a congenital/developmental disease, then state whether it is clear and unmistakable (obvious, manifest, and undebatable) that scoliosis preexisted the Veteran's military service.  Please provide a complete explanation for the opinion.

If so, is it clear and unmistakable (obvious, manifest, and undebatable) that preexisting scoliosis WAS NOT aggravated (i.e., permanently worsened) during the Veteran's military service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

 d.)  If any responses above are negative, is it at least as likely as not (a probability of 50 percent or greater) that scoliosis had its onset in service or is otherwise related to the Veteran's military service.  Please provide a complete explanation for the opinion.

 e.)  Is it at least as likely as not (a probability of 50 percent or greater) that the diagnosed degenerative arthritis of the lumbosacral spine had its onset in service or is otherwise related to the Veteran's military service.  Please provide a complete explanation for the opinion.

Review of the entire claims file is required, and a rationale for any opinion offered is requested.  The physician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



